Citation Nr: 1809705	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-33 955	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to accrued benefits for service connection for carcinoma with metastases to the adrenal gland.

2.  Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas M. Humphrey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1973.  The Veteran died on June [REDACTED], 2011, and his death certificate identified renal cancer as his immediate cause of death.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Pension Center (PC) in Milwaukee, Wisconsin.  By that rating action, the PC granted entitlement to accrued benefits based on nonservice connection pension with aid and attendance effective January 5, 2011 to June [REDACTED], 2011; denied entitlement to service connection for renal cell carcinoma with metastases to the adrenal gland; and denied service connection for the Veteran's cause of death.  Appellant, the Veteran's surviving spouse, appealed service connection issues to the Board.  Jurisdiction of the appeal currently resides with the VA Regional Office (RO) in Montgomery, Alabama.

Appellant appeared before the undersigned Veterans Law Judge at an October 2015 Travel Board Hearing held at the Montgomery, Alabama RO.  A transcript of that hearing is of record.

The Board notes that VA has not processed the award for the accrued benefits for the nonservice connection pension with aid and attendance.  According to the record, appellant did not submit a VA Form 21-8049 to verify her income.  In October 2015, appellant testified that she completed that form and provided it to her representative, and the appropriate monies were owed to her.   The Veteran's representative stated on the record that there may have been some disconnect between the representative's field office in Alabama and VA.  The record was held open for 30 days after the October 2015 hearing to allow appellant to submit a completed VA Form 21-8049.  No additional evidence was presented.  To the extent it is being raised, the RO is asked to look at the payment question pertaining to the Appellant's entitlement to accrued benefits based on nonservice connection pension with aid and attendance from January 5, 2011 to June [REDACTED], 2011.


FINDING OF FACT

During her October 2015 personal hearing before the Board, the appellant, through her representative, withdrew from appeal the issues of entitlement to service connection for renal cell carcinoma with metastases to the adrenal gland and service connection for the Veteran's cause of death.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through her representative, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, appellant, through her authorized representative, requested to withdraw this appeal during the October 2015 Travel Board Hearing.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993). Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


